                   Case 19-12239-CSS            Doc 104       Filed 11/11/19         Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                         Chapter 11

HIGHLAND CAPITAL MANAGEMENT, L.P.,1                            Case No. 19-12239 (CSS)

                                          Debtor.


                            NOTICE OF SUBSTITUTION OF COUNSEL

                   PLEASE TAKE NOTICE that the law firm Young Conaway Stargatt & Taylor,

LLP on behalf of itself and all attorneys therein, hereby withdraws its appearance as Delaware

counsel to Alvarez & Marsal CRF Management, LLC, as Investment Manager of the Highland

Crusader Funds (“A&M CRF”) in the above-captioned case.

                   PLEASE TAKE FURTHER NOTICE that the law firm Potter Anderson &

Corroon LLP is hereby substituted as Delaware counsel to A&M CRF in the above-captioned

case, and such counsel hereby requests that copies of all notices, pleadings and orders given or

filed in these cases be given and served upon the following attorneys:




1
         The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


IMPAC 6471557v.1
                   Case 19-12239-CSS   Doc 104       Filed 11/11/19   Page 2 of 3



Jeremy W. Ryan, Esq.                               Michael A. Rosenthal, Esq.
R. Stephen McNeill, Esq.                           Marshall R. King, Esq.
D. Ryan Slaugh, Esq.                               Alan Moskowitz, Esq.
POTTER ANDERSON & CORROON LLP                      GIBSON, DUNN & CRUTCHER LLP
1313 North Market Street, 6th Floor                200 Park Avenue
Wilmington, Delaware 19801                         New York, New York 10066
Telephone: (302) 984-6000                          Telephone: (212) 351-4000
Facsimile: (302) 658-1192                          Facsimile: (212) 351-4035
Email: jryan@potteranderson.com                    Email: mrosenthal@gibsondunn.com
        rmcneill@potteranderson.com                       mking@gibsondunn.com
        rslaugh@potteranderson.com                        amoskowitz@gibsondunn.com

                                                   -and-

                                                   Matthew G. Bouslog, Esq.
                                                   GIBSON, DUNN & CRUTCHER LLP
                                                   3161 Michelson Drive
                                                   Irvine, California 92612
                                                   Telephone: (949) 451-3800
                                                   Facsimile: (949) 451-4220
                                                   Email: mbouslog@gibsondunn.com


        PLEASE TAKE FURTHER NOTICE that the law firm Gibson, Dunn & Crutcher LLP

will continue in its role as lead counsel to A&M CRF.




                                               2

IMPAC 6471557v.1
                   Case 19-12239-CSS   Doc 104   Filed 11/11/19   Page 3 of 3



Agreed to By:


YOUNG CONAWAY STARGATT &                     POTTER ANDERSON & CORROON LLP
TAYLOR, LLP
                                             /s/ Jeremy W. Ryan
/s/ Sean M. Beach                            Jeremy W. Ryan (DE Bar o. 4057)
Sean M. Beach (DE Bar No. 4070)              R. Stephen McNeill (DE Bar No. 5210)
Jaclyn C. Weissgerber (DE Bar No. 6477)      D. Ryan Slaugh (DE Bar No. 6325)
Rodney Square                                1313 North Market Street, 6th Floor
1000 North King Street                       Wilmington, Delaware 19801
Wilmington, Delaware 19801                   Telephone: (302) 984-6000
Telephone: (302) 571-6600                    Facsimile: (302) 658-1192
Email: sbeach@ycst.com                       Email: jryan@potteranderson.com
        jweissgerber@ycst.com                        rmcneill@potteranderson.com
                                                     rslaugh@potteranderson.com

                                             -and-

                                             Michael A. Rosenthal, Esq.
                                             Marshall R. King, Esq.
                                             Alan Moskowitz, Esq.
                                             GIBSON, DUNN & CRUTCHER LLP
                                             200 Park Avenue
                                             New York, New York 10066
                                             Telephone: (212) 351-4000
                                             Facsimile: (212) 351-4035
                                             Email: mrosenthal@gibsondunn.com
                                                    mking@gibsondunn.com
                                                    amoskowitz@gibsondunn.com

                                             -and-

                                             Matthew G. Bouslog, Esq.
                                             GIBSON, DUNN & CRUTCHER LLP
                                             3161 Michelson Drive
                                             Irvine, California 92612
                                             Telephone: (949) 451-3800
                                             Facsimile: (949) 451-4220
                                             Email: mbouslog@gibsondunn.com
Date: November 11, 2019




IMPAC 6471557v.1
